69 So. 3d 315 (2011)
Alex WHALEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-902.
District Court of Appeal of Florida, Fifth District.
August 16, 2011.
Rehearing Denied September 15, 2011.
Alex R. Whaley, South Bay, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Knight v. State, 6 So. 3d 733 (Fla. 2d DCA 2009); Lindsay v. State, 1 So. 3d 270 (Fla. 1st DCA 2009), review denied, 6 So. 3d 52 (Fla.2009).
SAWAYA, PALMER and EVANDER, JJ., concur.